Citation Nr: 1041460	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to service connection for a cardiovascular 
disorder, characterized as a thoracic aortic aneurysm.  

3.  Entitlement to service connection for impaired vision, to 
include as secondary to a cardiovascular disorder, characterized 
as a thoracic aortic aneurysm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to November 
1970.

This matter is on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in October 2009.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran 
testimony regarding his bilateral hearing loss, and specifically 
his assertion that his disability rating should be greater than 
the 10 percent rating he currently has.  The evidence or record 
indicates that, while he submitted a timely notice of 
disagreement with the RO's initial decision in April 2006, he did 
not file a substantive appeal (i.e. a VA Form-9) after he was 
issued a statement of the case in July 2006.  His hearing loss 
disability was not addressed again until he submitted a new claim 
in April 2009.  

Regardless of the Veteran's failure to include bilateral hearing 
loss as an issue he wished to appeal on the VA Form-9, he has 
subsequently indicated his desire to appeal this issue to the 
Board.  Specifically, his representative's submitted argument in 
September 2009 included bilateral hearing loss as an issue, and 
the Veteran testified on this issue at his hearing before the 
Board in October 2009.  Consequently, the Board construes these 
actions as an indication that entitlement to an increased rating 
for bilateral hearing loss is on appeal, and the requirement that 
there be a substantive appeal is deemed waived.  Percy v. 
Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).

Next, although the Veteran originally characterized his claim as 
one for a "congenital heart defect," his subsequent statements 
regarding the etiology of his aortic aneurysm indicate that he 
also believes that his diagnosed hypertension should be service 
connected.  As this issue has not been previously adjudicated, it 
is referred to the RO for consideration.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a 
cardiovascular disorder, characterized as a thoracic aortic 
aneurysm, and impaired vision are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire rating period, the Veteran's hearing loss 
has been manifested by no more than Level VII in the right ear 
and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  

Further, the Veteran submitted private treatments.  Moreover, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

Next, he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge in October 2009.  The Board notes that, in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the United States Court of 
Appeals for Veterans Claims recently held that 38 C.F.R. 
3.103(c)(2) (2010) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

In this case, the Veteran stated his understanding of the issues 
that were on appeal.  He testified as to the nature of his 
hearing loss, and specifically noted that he expected to be 
wearing new hearing aids.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has either identified any prejudice in 
the conduct of the RO/Board hearing.  

By contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that she had actual knowledge of what is 
required to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the Veteran's Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

Additionally, the Veteran was provided VA audiological 
examinations in November 2005 and June 2009.  Regarding the 
Veteran's claim for bilateral hearing loss, the objective 
evidence does not indicate that there has been a material change 
in the severity of the Veteran's service-connected disabilities 
since the most recent VA examination.  

While the Veteran did assert at his hearing before the Board that 
his hearing had gotten worse more recently, his most recent 
audiological examination was only three months prior to that 
hearing.  Thus, in the absence of any significant event affecting 
his hearing in the intervening three months, the Board concludes 
that the June 2009 VA examination is reasonably representative of 
current his hearing levels.  

Moreover, the Board finds the VA examinations, and specifically 
the VA examination in June 2009, to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  
Here, addition to dictating objective test results, a VA 
audiologist described the functional effects caused by the 
Veteran's hearing disability in order for the Board to determine 
whether an extraschedular rating is warranted.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board 
finds that a remand for a new VA examination would not be 
beneficial in the adjudication of this issue to the extent that 
it was denied, and is thus not required in this case.

Thus, no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Entitlement to an Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The Veteran is currently rated at 10 percent for bilateral 
hearing loss.  In evaluating the extent of hearing loss, 
disability ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, and as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometric test.  The horizontal lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine categories 
of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII in 
38 C.F.R. § 4.85 by intersecting the horizontal column 
appropriate for the numeric designation for the ear having the 
better hearing acuity and the vertical row appropriate to the 
numeric designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric designation 
Level of "V" and the poorer ear has a numeric designation Level 
of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87 (2010).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

In this case, an increased rating for bilateral hearing loss is 
not warranted.  Specifically, at a VA audiological examination in 
November 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
75
65
75
60
LEFT
15
40
60
60
44

Speech audiometry revealed speech recognition ability of 84 
percent bilaterally.  Based on the evidence above, the Veteran 
has an exceptional pattern of hearing loss in his right ear.  
With this in mind, Table VI of 38 C.F.R. § 4.85 shows the 
Veteran's right ear hearing loss to be a Level III impairment, 
but Table VIa shows Level IV impairment and, being the higher 
value, is the applicable level.  Moreover, this Level is elevated 
per 38 C.F.R. § 4.86(b).  Thus the Veteran has Level V impairment 
in his right ear.  

The hearing loss in the Veteran's left ear does not have an 
exceptional pattern of hearing loss and, according to Table VI, 
is at Level II impairment.  Applying these results to Table VII, 
a 10 percent evaluation is assigned.

The Veteran underwent a second VA audiological examination in 
June 2009.  There, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
70
75
85
61
LEFT
10
40
70
65
46

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 88 percent in the left ear.  As 
was the case in November 2005, the Veteran has an exceptional 
pattern of hearing loss in his right ear.  However, on this 
occasion, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right 
ear hearing loss to be a Level VI impairment, while Table VIa 
shows only Level IV impairment.  Thus, the Level VI impairment, 
being the higher value, is the applicable level.  Moreover, this 
Level is elevated per 38 C.F.R. § 4.86(b).  Thus the Veteran has 
Level VII impairment in his right ear.  

The hearing loss in the Veteran's left ear does not have an 
exceptional pattern of hearing loss and, according to Table VI, 
is at Level II impairment.  Applying these results to Table VII, 
a 10 percent evaluation is assigned.

In addition to these two VA audiological evaluations, the Veteran 
underwent private audiological examinations in September 2004 and 
in June 2009.  However, there is no indication that these 
audiograms used the Maryland CNC Speech Recognition Test as 
required by the regulations and are therefore not adequate for 
rating purposes.

As noted above, the Board is limited in evaluating hearing loss 
to the mechanical application of the rating schedule under the 
specified testing methods.  The 10 percent evaluation currently-
assigned for bilateral hearing loss accurately reflects his 
disability as contemplated under the VA rating criteria 
throughout the rating period on appeal. 

The Board has also considered the Veteran's statements that his 
disability is worse than the 10 percent rating he currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability for his 
hearing loss according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's hearing loss has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran is unemployed due to nonservice-
connected disorders.  Moreover, the Board concludes that rating 
criteria reasonably describes his disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. 
§ 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, as well as the fact that he is currently unemployed 
due to nonservice-connected disorders, he has not submitted 
evidence of unemployability, or claimed to be unemployable due to 
his bilateral hearing loss.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to this service-connected disability has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is 
denied.  


REMAND

With regard to the Veteran's claims for a cardiovascular disorder 
and impaired vision, the Board determines that additional 
development is required.  

First, the Veteran asserts that his impaired vision is a result 
of the repair to his ascending aortic aneurysm that he underwent 
in February 2001.  Indeed, the evidence indicates that while his 
vision was substantially normal prior to this time, it declined 
precipitously following the procedure.  Although the Veteran is 
not service connected for a cardiovascular disorder as of this 
time, he should nevertheless be provided with notice of how to 
establish service connection on a secondary basis.  

Next, the evidence indicates that the Veteran has an abnormal 
aortic valve, which the RO found to be congenital.  However, he 
has also asserted that his aortic aneurysm is due to, or at least 
aggravated by, an infection following an appendectomy in 1963 and 
an episode of carbon monoxide poisoning that occurred in 1968.  
He also asserts that his diagnosed hypertension, which he 
contends was aggravated by active duty, also contributed to his 
aortic aneurysm.  However, none of the evidence of record 
discusses nature and etiology of his aortic aneurysm.  Moreover, 
there is no opinion as to the relationship between his impaired 
vision and his cardiovascular disorders.  Consequently, a VA 
examination and opinion is required to properly adjudicate the 
claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The Veteran should be given VCAA compliant 
notice regarding establishing entitlement to 
service connection to include as secondary to 
service-connected disability under 38 C.F.R. 
§ 3.310 (2010).

2.  Verify that all records from the private 
physicians who have treated the Veteran for 
his eye and cardiovascular disorders have 
been obtained.  If no response has been 
received by any of these treating physicians, 
after obtaining the appropriate 
authorizations from the Veteran, the RO 
should attempt to acquire these records.  

3. Schedule the Veteran for an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of his cardiovascular 
disorder and eye disorder.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner(s) should express an opinion as 
to the following:

a. whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that the 
Veteran's cardiovascular disorders, to 
include hypertension, bicuspid aortic valve, 
aortic aneurysm, or any other diagnosed 
cardiovascular disorder is related to active 
service.  The examiner is specifically asked 
to provide an opinion as to whether his 
cardiovascular disorders were related to his 
post-appendectomy infection, carbon monoxide 
poisoning or hypertension.  

b. whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that the 
Veteran's impaired vision is attributable to 
his cardiovascular disorders or to the 
corrective surgeries he has undergone to 
correct these cardiovascular defects.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a through rationale.  
If the examiner is unable to render an 
opinion without resorting to speculation, a 
thorough reasons and bases should be provided 
as to why such an opinion cannot be rendered.  

4.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


